Citation Nr: 1342158	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  13-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied the Veteran's claim for payment for medical services rendered at Pulmonary Physicians of Gainesville on June 12, 2013.

The Board notes that, although the claims file was sent to the Veteran's representative, Disabled American Veterans, prior to the Board's current review of the case, the representative did not submit an Informal Hearing Presentation.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The Board observes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  Review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the VAMC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking payment or reimbursement for medical expenses incurred at Pulmonary Physicians of Gainesville on June 12, 2013.  In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, 1728(a).

In the instant case, the Veteran has asserted that he believes that prior authorization from VA was obtained.  In this regard, in his notice of disagreement, he indicated that when making the appointment two weeks prior, personnel at Pulmonary Physicians of Gainesville had informed him that VA would be contacted for approval of treatment.  When he showed up for his appointment, a copy of his VA card was made and he assumed that approval had been obtained.  He reiterated that he was told by the private facility that it would contact VA for authorization.  

The record currently includes notations from the VAMC in Gainesville, Florida, which indicate that it had no record of any prior authorizations.  However, the claims file does not include any administrative/insurance records from the private facility where treatment was rendered.  As such, given the Veteran's assertions and in light of the VA's duty to assist, the Board finds that the VAMC should contact the Veteran and obtain appropriate authorization and/or request that he obtain copies of any administrative/insurance records pertaining to any contact made by Pulmonary Physicians of Gainesville to VA seeking any sort of authorization or prior approval for treatment rendered on June 12, 2013.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain appropriate authorization and/or request that he obtain copies of any administrative/insurance records pertaining to any contact made by Pulmonary Physicians of Gainesville to the VA seeking any sort of authorization or prior approval for treatment rendered on June 12, 2013.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

